DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 04/27/2022, claims1-20 are pending, of which 1, 10 and 18 were amended.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 10 and 18: 
The nearest prior art is Wen and Sierra. Wen provides an electronic gaming machine (EGM), comprising: a base component, a display device supported by the base component, an enclosed master game controller (MGC), a processor housed within the enclosed MGC, a GPU housed within the enclosed MGC and a memory device housed within the enclosed MGC and storing a plurality of computer instructions.
Sierra provides a graphics card enclosure physically external to the MGC, wherein the graphics card enclosure includes a first slot for a graphical processing unit (GPU) add-in card and a second slot for a GPU add-in card, a first GPU add-in card in the first slot of the graphics card enclosure.
The instant claims recite that the enclosed master game controller (MGC) is securely sealed within the base component by an MGC seal, the first GPU add-in card is communicatively coupled directly coupled to the MGC by plugging into a graphics card port in the first slot without breaking the MGC seal.
There are no prior art references, alone or in combination, which teach such a combination of features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jason Pinheiro/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715